DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2010252526). 
Regarding the following claims, Yamaguchi discloses: 
Claim 1. (Currently Amended) A control device of an electric vehicle including a driving force source having at least one motor (110), driving wheels (160), a shifting device (220) operated by a driver, the shifting device being configured to selectively set one of two shift positions including a traveling position (translated para. 72: a state in which any one of the plurality of gears is selected) that causes the driving force source to generate a driving force by transmitting output torque of the driving force source to the driving wheels (translated para. 30: torque output from transmission 120 is transmitted to the left and right rear wheels 160); and a non-traveling position (translated para. 72: neutral) that does not generate the driving force (translated para. 63: when the clutch 130 is engaged and the transmission 120 is in neutral while the vehicle is stopped, the output shaft rotation speed of the electric motor 110 becomes zero), and a sensor (202) configured to detect the shift position set by the shifting device (translated para. 32: the position switch 202 detects the position of the shift lever 220), the control device comprising: a controller (200) configured to control the driving force source according to the shift position detected by the sensor (translated para. 37: ECU 200 controls the electric motor 110 based on signals transmitted from the position switch 202), wherein the controller (200) is configured to, when the driver switches the shift position, cause the driving force source (110) to output signal torque (i.e., the target output torque is an idle torque as described by translated paras. 56-57) that enables the driver to sense a change in a vehicle behavior accompanied with switching of the shift position (translated para. 56: when the clutch 130 is in the disengaged state while the vehicle is stopped, the rotation speed control unit 304 performs control such that the output shaft rotation speed of the electric motor 110 becomes a target rotation speed larger than zero; translated para. 57: The target rotation speed is approximately equal to an idle rotation speed of an internal combustion engine. Thus, when the driver steps on the clutch pedal 226 while the vehicle is stopped, idling of the internal combustion engine can be reproduced in the vehicle equipped with the electric motor 110 as a drive source).  
Claim 2 (Currently Amended) The control device of the electric vehicle according to claim 1, wherein the signal torque (idle torque) is the output torque of the driving force source (110) that generates a vibration (electric motors inherently generate vibration during operation) while maintaining a stopped state (translated para. 56: when the clutch 130 is in the disengaged state while the vehicle is stopped, the rotation speed control unit 304 performs control such that the output shaft rotation speed of the electric motor 110 becomes a target rotation speed larger than zero; translated para. 57: The target rotation speed is approximately equal to an idle rotation speed of an internal combustion engine) or a traveling state of the electric vehicle.  
Claim 3. (Currently Amended) The control device of the electric vehicle according to claim 1, wherein the controller (200) is configured to cause the driving force source (110) to output the signal torque (idle torque) when the driver switches the shift position from the non-traveling position (translated para. 63: when the clutch 130 is engaged and the transmission 120 is in neutral while the vehicle is stopped, the stop control unit 306 performs control so that the output shaft rotation speed of the electric motor 110 becomes zero) to the traveling position (translated paras. 56-67).  
Claim 4. (Currently Amended) The control device of the electric vehicle according to claim 3, wherein the controller (200) is configured to cause the driving force source (electric motor) to output the signal torque (idle torque) in the same direction as a rotational direction of a driving torque that drives the electric vehicle in the traveling position after switching (idle torque is in the same direction as the driving torque).  
Claim 5. (Currently Amended) The control device of the electric vehicle according to claim 4, wherein the controller (200) is configured to cause the driving force source (electric motor) to output the signal torque (target output torque) in a direction opposite to the rotational direction of the driving torque (translated paras. 46-48: the setting unit 302 sets the target output torque to be a negative value at the time of upshifting in order to approach the driving sensation of a vehicle equipped with an internal combustion engine, i.e. from first gear to second gear) after causing the driving force source (electric motor) to output the signal torque (idle torque) in the same direction as the rotational direction of the driving torque (i.e., from neutral to first gear).

Claims 1-4 are rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Kusano et al. (EP 0585122).
Although the prior art of Yamaguchi, above, more closely maps to Applicant’s disclosed invention than the prior art of Kusano, below, a further rejection of the claimed invention is offered in the alternative in an effort to expedite prosecution. 
Regarding the following claims, Kusano discloses: 
Claim 1. (Currently Amended) A control device of an electric vehicle including a driving force source (3, 4, 5) having at least one motor (3), driving wheels (col. 3, lines 35-38: wheels), a shifting device (col. 1, lines 3-6: shift lever) operated by a driver, the shifting device being configured to selectively set one of two shift positions of including a traveling position (D, R) that causes the driving force source to generate a driving force by transmitting output torque of the driving force source to the driving wheels; and a non-traveling position (P, N) that does not generate the driving force, and a sensor (10) configured to detect the shift position set by the shifting device (col. 1, lines 35-37 and col. 3, lines 9-13: detector 10 detects selected position of shift lever), the control device comprising: a controller (12) configured to control the driving force source (col. 3, lines 26-30: ECU 12 supplies values to 4 in control sequence) according to the shift position detected by the sensor (col. 3, lines 9-13: ECU 12 is connected to shift position detector 10 and produces value based on selected shift position), wherein the controller (12) is configured to, when the driver switches the shift position (col. 3, lines 40-51 and col. 4, lines 40-44: ECU 12 receives detected shift position from 10 and determines if the shift position is other than P and N in step S1), cause the driving force source (i.e., 3) to output signal torque (col. 4, lines 34-37: creep torque) that enables the driver to sense a change in a vehicle behavior accompanied with switching of the shift position (the claimed phrasing including “enables” and “accompanied with” is met by col. 3, line 52-col. 4, line 39 or col. 4, lines 52-57: if the shift lever is shifted into a traveling position, e.g., D or R, and other conditions are met such as the brake is not applied, then the ECU controls motor 3 to generate a creep torque; i.e., the driver will know they are in a driving gear because the car will creep forward/rearward, and the driver will know they are in a stationary gear because the car will not creep forward/rearward).  
Claim 2 (Currently Amended) The control device of the electric vehicle according to claim 1, wherein the signal torque (creep torque) is the output torque of the driving force source (i.e., 3) that generates a vibration while maintaining a stopped state or a traveling state of the electric vehicle (the phrasing “generates a vibration” is met by col. 2, lines 47-49: electric motor is a three-phase AC induction motor, which inherently produces at least some vibration during operation, for example because of an asymmetric air gap between the rotor and stator).  
Claim 3. (Currently Amended) The control device of the electric vehicle according to claim 1, wherein the controller (12) is configured to cause the driving force source (i.e., 3) to output the signal torque (creep torque) when the driver switches the shift position from the non-traveling position to the traveling position (col. 3, lines 40-51 and col. 4, lines 40-44).  
Claim 4. (Currently Amended) The control device of the electric vehicle according to claim 3, wherein the controller (12) is configured to cause the driving force source (i.e., 3) to output the signal torque (creep torque) in the same direction as a rotational direction of a driving torque that drives the electric vehicle in the traveling position after switching (creep torque is in the same direction as the driving torque, i.e. as generated by depressing the accelerator pedal; for example, col. 4, lines 8-22).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraemer et al. (DE 102008058668) details an invention that actuates the electric drive motor in a state in which the vehicle is still stationary, but is ready to start at any time, in such a way that the drive motor generates a bias torque for biasing the drive train (translated para. 6); and to provide the driver with a similar driving feel to conventional vehicles (translated para. 5). 
(KR 20140014717) details a vehicle 1 equipped with an electric motor; and a virtual engine sound vibration apparatus with an input unit 10, sensor section 20, control section 30, output unit 40, and memory unit 50.
Krammer (EP 3630545) details a method of operating an electric motor that produces an acoustic signal with the electric motor in order to simulate an internal combustion engine, where the method works by modulating the driving torque of the existing electric motor, i.e. by adding either a positive or negative torque onto the positive driving torque. Further, Krammer evidences the known problem in the art of electric vehicles that electric vehicles are less perceptible than ICE vehicles; and evidences the desire in the art to increase the safety of road users by increasing the perceptibility of electrically powered vehicles. Specifically, Krammer’s invention allows the use of the existing electric motor of the vehicle without further structural modification, and therefore does not increase production costs (see discussion of first page of translation of Krammer). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658